       Case 2:20-cv-00559-TLN-CKD Document 5 Filed 08/19/20 Page 1 of 2


 1   DAPEER, ROSENBLIT & LITVAK, LLP
     William Litvak, Esq. (SBN 90533)
 2   11500 W. Olympic Blvd., Suite 550
 3   Los Angeles, CA 90064
     Tel.: (310) 477-5575
 4   Fax: (310) 477-7090
     Email: wlitvak@drllaw.com
 5
 6   DAPEER LAW, P.A.
     Rachel Dapeer*
 7   300 S. Biscayne Blvd., #2704
     Miami, FL 33131
 8   Tel.: (305) 610-5223
     Email: rachel@dapeer.com
 9
     MASON LIETZ & KLINGER LLP
10   Gary M. Klinger*
     227 W. Monroe Street, Ste. 2100
11   Chicago, IL 60606
     Tel.: (202) 975-0477
12   Email: gklinger@masonllp.com
13   Counsel for Plaintiff and the Proposed Class
14
                           IN THE UNITED STATES DISTRICT COURT
15                            EASTERN DISTRICT OF CALIFORNIA
16
     ALBERT ALMEIDA, MARK MUNOZ, and ) Case No. 2:20-cv-00559-TLN-CKD
17   ANGELO VICTORIANO, individually and )
     on behalf of all others similarly situated, ) NOTICE OF VOLUNTARY DISMISSAL
18                                               ) OF ACTION WITHOUT PREJUDICE
                             Plaintiffs,         ) PURSUANT TO FED. R. CIV. P.
19               vs.                             ) 41(a)(1)(A)
20                                               )
     SLICKWRAPS INC., a Wyoming corporation, )
21                                               )
                                                 )
22                           Defendant.          )
23                                               )
                                                 )
24
25          NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil Procedure
26   41(a)(1)(A), Plaintiffs Albert Almeida, Mark Munoz, and Angelo Victoriano (“Plaintiffs”)
27   hereby voluntary dismisses the above-captioned action without prejudice. This dismissal will not
28
                                                    1

        NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE PURSUANT TO
                                FED. R. CIV. P. 41(a)(1)(A)
        Case 2:20-cv-00559-TLN-CKD Document 5 Filed 08/19/20 Page 2 of 2


 1   bind or prejudice any party or member of the putative class and the parties shall each bear their
 2   own attorney’s fees and costs.
 3
 4   DATED: August 18, 2020                              Respectfully submitted,
 5
                                                         /s/ William Litvak
 6                                                       William Litvak (SBN 90533)
 7                                                       DAPEER ROSENBLIT LITVAK, LLP
                                                         11500 W. Olympia Blvd., Ste. 550
 8                                                       Los Angeles, CA 90064
                                                         Tel.: (310) 477-5575
 9                                                       Fax: (310) 477-7090
10                                                       wlitvak@drllaw.com

11                                                       Rachel Dapeer*
                                                         DAPEER LAW, P.A.
12                                                       300 S. Bicayne Blvd., #2704
13                                                       Miami, FL 33131
                                                         Tel.: (305) 610-5223
14                                                       rachel@dapeer.com
15
                                                         Gary M. Klinger*
16                                                       MASON LIETZ & KLINGER LLP
                                                         227 W. Monroe Street, Ste. 2100
17                                                       Chicago, IL 60606
                                                         Tel.: (202) 975-0477
18
                                                         Fax: (202) 429-2294
19                                                       gklinger@masonllp.com

20                                                       Counsel for Plaintiffs and the Proposed
21                                                       Class

22
23
24
25
26
27
28
                                                     2

        NOTICE OF VOLUNTARY DISMISSAL OF ACTION WITHOUT PREJUDICE PURSUANT TO
                                FED. R. CIV. P. 41(a)(1)(A)
